             Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 1 of 6

                                                                                  " L:h)
                                                                              U.. :J~ t)i"r•·,,,-.,,.  f'QIJ"'f
                                                                                             t-',ll, { ,..,' ~f\
                                                                             DISTRICT Cf VERMONT
                                                                                    F"!LED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT                     2019 HAR 26 PH f2: 16
PATTI J. PRUSAK                                       CIVIL ACTION NO.                  CLERr~
Plaintiff,                                                                   BY_        lJtvv'
                                                                                 EiEr'UT'{ C~.LRt'\
        v.

ALLSTATE INSURANCE COMPANY,
and SAFECO INSURANCE COMPANY OF
INDIANA,
Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL
                         AND FOR DECLARATORY RELIEF

Plaintiff, Patti J. Prusak, by and through her counsel Affolter Gannon, 15 Brickyard Road, Essex

Junction, VT 05452, complains as follows:

    1. Plaintiff, Patti Prusak, is a resident of Anchorage in the State of Alaska.


    2. Defendant, Allstate Insurance Company (hereinafter "Allstate"), is and was an Illinois

        corporation with a principal place of business at 2775 Sanders Road, Northbrook, Illinois,

         60062.


    3. Defendant, Safeco Insurance Company oflndiana (hereinafter "Safeco"), is and was

        engaged in the insurance business with a statutory home office, main administrative

        office and/or principal place of business located at 1400 S. Highway Drive, Ste. 100,

        Fenton, MO 63026. Safeco is authorized to transact business, and has transacted

        business, in the State of Vermont.


    4. On the evening of September 17, 2016, Plaintiff was driving in a northern direction on

        Franklin Street in Brandon, Vermont. She was operating a Dodge Caliber belonging to

        her friend, Franca Carr.

                                                  1
  Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
        Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 2 of 6




 5. On the same evening, Wedge was driving south on a Honda motorcycle on Franklin

     Street in Brandon.

 6. Wedge began to drive in the oncoming/northbound lane of Franklin Street and was

    passing cars to his right at a high rate of speed.

 7. Wedge drove his motorcycle straight at Plaintiffs vehicle. In an attempt to avoid hitting

     Wedge head on, the Plaintiff turned the wheel to the right and Wedge slammed into the

     driver's side door of Plaintiffs vehicle with great velocity.

 8. Wedge was operating his motorcycle while intoxicated.

 9. Wedge had consumed approximately five beers prior to the accident and was found to

     have been driving under the influence.

 10. Wedge was charged, and convicted, of driving under the influence.


 11. Wedge failed to maintain a proper lookout for vehicles on the roadway ahead of him.


 12. Wedge failed to maintain proper control over his motorcycle.

 13. Wedge failed to operate his motorcycle in a safe and careful manner.

 14. As a result of Wedge's negligent and reckless conduct in operating his motorcycle, Ms.

     Prusak suffered damages, including severe personal injury.

 15. As a result of Wedge's negligent and reckless conduct in operating his motorcycle, Ms.

     Prusak has required extensive medical treatment.

 16. As a result of Wedge's negligent and reckless conduct, Ms. Prusak has incurred medical

     expenses.

 17. On September 17, 2016, Wedge was covered under a policy of automobile insurance

     issued by Progressive Insurance Company with bodily injury coverage limits of $25,000

     per person.

                                               2
Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
         Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 3 of 6




 18. Ms. Prusak sustained damages and losses in excess of the $25,000 per-person bodily

     injury limits of the Progressive auto insurance policy that covered Wedge.

 19. On September 17, 2016, there was in effect one or more policies of insurance issued to

     Ms. Carr, which included coverage for bodily injury caused by an

     uninsured/under-insured motor vehicle.

 20. On September 17, 2016, Defendant Allstate had issued to Franca Carr, the owner of the

     vehicle being operated by the Plaintiff, one or more policies of insurance which included

     coverage for bodily injury caused by an uninsured/under-insured motor motor vehicle.

 21. Allstate's policy, number 925 130 502, included uninsured/under-insured motor vehicle

     coverage for bodily injury of $100,000 per person.

 22. As a result of the September 17, 2016 collision, Ms. Prusak sustained damages and losses

     in excess of the $100,0000 per person bodily injury underinsured motorist limits of the

     Allstate auto insurance policy that covered the vehicle being operated by Patti Prusak and

     owned by Franca Carr.

 23. As of September 17, 2016, there was in effect an automobile insurance policy issued by

     Defendant Safeco to the Plaintiff, with a policy number H0l 77354.

 24. Safeco's policy, number H0l 773541, included uninsured/under-insured motor vehicle

     coverage for bodily injury of $100,000 per person and $300,000 per occurrence.

 25. As a result of the September 17, 2016 collision, Ms. Prusak sustained damages and losses

     in excess of both the $100,000 per person bodily injury underinsured motorist limits

     provided by the Allstate's auto insurance policy and in excess of the $100,000 per person

     bodily injury underinsured motorists limits provided by Safeco's automobile insurance

     policy issued to the Plaintiff.



                                              3
Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
         Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 4 of 6




 26. Upon information and belief, there was in effect on September 17, 2016 a personal

    umbrella insurance policy, UH 15 56951, issued by Safeco to Ms. Prusak with policy limits

     of $1,000,000. Defendant Safeco has denied that Ms. Prusak is entitled to benefits for

    her bodily injuries under its personal umbrella policy.

                  CLAIM FOR UNINSURED MOTORIST INSURANCE BENEFITS

 27. As a result of the September 17, 2016 collision, Ms. Prusak has sustained damages and

     losses in excess of the per-person bodily injury limits of the Progressive Insurance

     Company auto liability policy that covered Wedge and was in effect as of the date of the

     collision.

 28. Under the terms of the under-insured motorist insurance provisions of the auto insurance

     policy or policies issued by Defendant Allstate to Ms. Carr, Ms. Prusak is contractually

     entitled to recover damages for bodily injury resulting from the September 17, 2016

     collision, in excess of the per-person bodily injury limits amount of the Progressive

     Insurance Company auto liability policy that covered Wedge and was in effect as of the

     date of the collision, up to the applicable coverage limits of the Allstate auto policy or

     policies.

 29. Under the terms of the under-insured motorist insurance provisions of the auto insurance

     policy or policies issued by Defendant Safeco to Ms. Prusak, Ms. Prusak is contractually

     entitled to recover damages for bodily injury resulting from the September 17, 2016

     collision, up to the applicable coverage limits of Defendant Safeco's automobile policy or

     policies.

 30. Under the terms of the under-insured motorist insurance provisions of the umbrella policy

     issued by Safeco to Ms. Prusak, Ms. Prusak is contractually entitled to recover damages



                                               4
Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
            Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 5 of 6




        from Defendant Safeco for bodily injury resulting from the September 17, 2016 collision,

        up to the applicable coverage limits of the Safeco umbrella policy.

    31. Defendants, Allstate and Safeco, have failed to pay benefits to Ms. Prusak under the

        under-insured motorist provisions of the auto insurance policy or policies or the umbrella

        policy they issued to her.

    32. Defendant Safeco has denied that Ms. Prusak is entitled to benefits under its personal

        umbrella policy with Safeco. Ms. Prusak is entitled to a determination of the contractual

        benefits due to her under this umbrella policy.

                                    DEMAND FOR JURY TRIAL

Plaintiff elects a trial by jury as to all issues.



WHEREFORE, Plaintiff requests that the Court:

             1.       Enter judgment in Plaintiffs favor;

             2.       Determine that Plaintiff is afforded coverage for her damages sustained as a

             result of the September 17, 2016 motor vehicle accident under Defendant Safeco's

             personal umbrella policy;

             3.       Award Plaintiff compensatory damages against Defendants, including for

             physical injury, pain and suffering, and loss of enjoyment oflife, and for medical

             expenses, in the amount determined by the jury;

             4.      Award Plaintiff pre-judgment interest on all readily ascertainable damages,

             including medical expenses;

             5.      Award Plaintiff her attorney's fees; and

             6.      Award Plaintiff her costs of suit.



                                                     5
  Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
          Case 5:19-cv-00047-gwc Document 1 Filed 03/26/19 Page 6 of 6




                                                    ) fl.
  DATED at Essex Junction, Vermont this _Z__ day of March, 2019.


                                                       AFFOLTER GANNON
                                                       Attorneys for the Plaintiff

                                          By:           n '/ /f -
                                                       Michaeij. dfrmon, Esq.,
                                                       Sara Moran, Esq.




                                                6
Affolter Gannon I 15 Brickyard Road, Essex Junction, VT 05452 I 802 87-2797 (fax) 802 878-6269
